DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 12/14/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Yoshiki et al. U.S. PGPUB No. 2006/0108545 discloses a method for x-ray photoelectron spectroscopy (XPS) measurements, comprising: obtaining a first reference spectra of the first species from an XPS measurement of a reference wafer having a first layer (“repeatedly recording a ratio between a signal intensity caused by an element in a base layer of the reference sample and a signal intensity caused by an element in the surface layer of the reference sample” [Claim 1]); obtaining a second reference spectra of the first species from an XPS measurement of the second layer deposited on the first layer of the reference wafer (“repeatedly recording a ratio between a signal intensity caused by an element in a base layer of the reference sample and a signal intensity caused by an element in the surface layer of the reference sample” [Claim 1]); generating a reference attenuation 


Regarding independent claim 12; Yoshiki et al. U.S. PGPUB No. 2006/0108545 discloses a method for x-ray photoelectron spectroscopy (XPS) measurements, comprising: obtaining a reference integrated intensity of the first species from an XPS measurement of a reference wafer having a first layer (“repeatedly recording a ratio between a signal intensity caused by an element in a base layer of the reference sample and a signal intensity caused by an element in the surface layer of the reference sample” [Claim 1]); obtaining a reference integrated intensity of the second species from an XPS measurement of the second layer deposited on the first layer of the reference wafer (“repeatedly recording a ratio between a signal intensity caused by an element in a base layer of the reference sample and a signal intensity caused by an element in the surface layer of the reference sample” [Claim 1]); generating a reference value by taking 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method for monitoring quality of process forming a second layer 

Regarding dependent claims 2-11 and 13-20; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881